Citation Nr: 0033581	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits calculated in the amount 
of $1,803.00 over the period of June to October 1998.  

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to July 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the December 10, 1998 decision of the 
Committee on Waivers and Compromises that denied a waiver of 
recovery of improved pension benefits.  

The issue of entitlement for service connection for lung 
disease, secondary to tobacco use is the topic of a separate 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to receive a nonservice connected pension was 
granted in an April 1996 rating decision.  

3.  The veteran's January 1997 eligibility verification 
report (EVR) reflects that the veteran was in receipt of 
monthly income from interest and dividends in the amount of 
$437.13; in the same report the veteran indicated that he had 
cash in the amount of $800.00 in the bank and $20,000.00 in 
interest bearing accounts.  

4.  A January 1997 letter informed the veteran of his 
entitlement to receive improved disability pension benefits 
from January 1996, based on a countable annual income derived 
from monthly interest income.  

5.  The January 1998 EVR shows that the veteran had a monthly 
income of $431.98 from interest and dividends; he also 
reported $500.00 cash in the bank, $18,500.00 interest-
bearing account and $2,00.00 in real property.  

6.  The veteran notified VA of his receipt of monthly 
payments of $601.00 from Social Security Administration in a 
letter dated in June 1998.  

7.  The veteran was advised in an October 1998 letter that 
the adjustment of his improved disability pension account 
resulted in the creation of an overpayment.  

8.  The veteran requested a waiver of the debt assessed 
against him in a November 1998 letter.  

9.  He submitted a financial statement report in December 
1998, showing a monthly income of $753.00 that exceeds his 
reported monthly expenses of about $704.00; he also reported 
having $20,000.00, and stated that he was meeting his monthly 
obligations in a timely fashion.  

10.  In a December 1998 decision, the COW&C denied the 
veteran's request the waiver of the overpayment of improved 
disability pension benefits, calculated in the amount of 
$1,803.00, finding that a failure to recover the debt would 
result in unjust enrichment of the veteran.  

11.  The EVR from 1998 shows that the veteran had $20,000.00 
in interest generating accounts and had a total income of 
$696.35 in monthly income from interest.  


CONCLUSIONS OF LAW

1. Waiver of recovery of an overpayment in the amount of 
$1,803.00 of improved death pension benefits is not barred by 
a finding of fraud, misrepresentation or bad faith on the 
part of the appellant. 38 U.S.C.A. 5107, 5302(c) (West 1991 & 
Supp. 2000).

2. The recovery of the overpayment of $1,803.00 of improved 
death pension benefits would not be against the principles of 
equity and good conscience and, therefore, may be waived. 38 
U.S.C.A. 5302(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the overpayment at issue was created as a 
result of the adjustment in the veteran's improved disability 
pension account as a result of his receipt of Social Security 
benefits.  

As reported, The veteran began receiving improved disability 
pension benefits by virtue of an April 1996 rating decision.  
The veteran has stated that began receiving disability 
benefits from the Social Security Administration on June 3, 
1998.  He reported his receipt of benefits by letter, dated 
on June 5, 1998.  Payments of improved disability pension 
were adjusted in October 1998 and this adjustment resulted in 
the creation of an overpayment in the amount of $1,803.00.  

The appellant has not challenged the actual amount of the 
overpayment only that the overpayment should be waived due to 
financial hardship.  The veteran has not raised the question 
of the propriety of the creation of the indebtedness. The RO 
has explained to the veteran the means by which the 
indebtedness was calculated.  In Schaper v. Derwinski, 1 Vet. 
App. 430 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment, if any, 
was properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  Inasmuch as the RO 
explained to the veteran the basis for the indebtedness, and 
because the veteran did not dispute this determination, and 
the Board concludes that the propriety of the indebtedness is 
not before it.  

In any event, it is important to note that the overpayment 
clearly was not created solely through the fault of the VA.  
The retroactive discontinuance was properly accomplished in 
accordance with 38 C.F.R. §§ 3.500(b), 3.660(a)(2).  

The veteran has requested a waiver of recovery of the 
indebtedness assessed against him.  As noted above, 
overpayments by retroactive discontinuance of an award are 
subject to recovery if recovery is not waived.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.962, 3.660.  Pursuant to 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.962, 1.963, a finding of 
fraud, misrepresentation or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  To determine whether 
waiver may be granted, it is first necessary to examine 
whether the overpayment was created as a result of fraud, 
misrepresentation or bad faith.  Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

The evidence in this case does not support the conclusion 
that the appellant intended to defraud the VA through an 
intentional misrepresentation of material facts with regard 
to receipt of income.  This is true inasmuch as the veteran 
did not delay in reporting the change in his income when he 
began to receive Social Security benefits.  Moreover, there 
is no indication of any discrepancy in the disclosures 
pertaining to his financials status.  

"Bad faith" is a term that generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/service program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intention to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b)(2).  

For the same reasons set forth above-i.e., prompt 
notification of change in financial status and frank 
disclosure of financial status on EVRs and financial status 
reports do not support a finding of bad faith.  In short, the 
record is devoid of evidence to support the conclusion that 
the veteran materially misrepresented his financial status or 
acted in bad faith in the creation of the overpayment 
assessed against him.  

It is noted the that veteran continued to receive pension 
benefits at the same rate after he reported a change in his 
income.  However, there is nothing in the record that would 
support a finding that this act was done with willful intent 
knowing that he was improperly receiving benefits.  In 
Richards v. Brown, 9 Vet. App. 255 (1996), the Court found 
that the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage. Thus, the Court held that the use of the 
neglect or refusal to fulfill some duty or contractual 
obligation cannot be an appropriate basis for a bad faith 
determination.  

In the absence of a statutory bar to waiver of the 
overpayment, it must now be considered whether recovery of 
the overpayment should be waived under the standard of equity 
and good conscience.  

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights. 38 C.F.R. 1.965(a).  In 
such a determination consideration will be given to elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor; whether failure to make restitution would result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which benefits were intended; and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation causing a 
change in position to one's detriment. 38 U.S.C.A. 5302 ; 38 
C.F.R. 1.965.

Balancing of fault between the debtor and VA.  

The evidence in this case does not demonstrate that the 
veteran was entirely at fault in the creation of the 
overpayment.  As mentioned above, the veteran provided 
disclosure of his financial status and promptly reported his 
change in income.  For example, his June 5, 1998 letter shows 
that he received his first Social Security check on June 3, 
1998.  This mitigates against a finding that he was solely 
responsible for the overpayment.  Despite his report that he 
was receiving Social Security benefits, VA continued to pay 
him at the same rate for several more months.  

While it is true that the veteran continued to accept checks 
at that same rate, he could not be expected to predict the 
effect of the change in his income would have on his monthly 
award.  It is arguable that he knew or should have known that 
he was not entitled to the full amount.  This fact 
notwithstanding, it is fair to say that the fault of the 
veteran and that of VA were essentially in equipoise.  


Undue financial hardship.  

This has been one of the veteran's most ardent arguments. 
Unfortunately, the in his claims folder does not support his 
position that repayment of the debt would create undue 
financial hardship.  

The January 1998 EVR shows that the veteran had a monthly 
income of $431.98 from interest and dividends.  He also 
reported that he had cash in the amount of $500.00 in the 
bank, $18,500.00 interest bearing account and $2,000.00 in 
real property.  Also, his financial statement report in 
December 1998 shows a monthly income of $752.00, which 
exceeds his reported monthly expenses of $703.99; he also 
reported having over $20,000.00 cash in bank accounts, and 
indicated that he was meeting his monthly obligations in a 
timely fashion.  

Information received from the veteran subsequently indicates 
a reduction in his income due to such factors as reduced 
interest rates and deduction of Medicare premiums from his 
Social Security check.  However, with respect to the 
overpayment assessed against the veteran in 1998, there is no 
indication of financial hardship, as the reported income and 
assets exceeded the amount of the overpayment.  

Unjust enrichment.  

This element pertains to consideration of whether failure to 
make restitution would result in unfair gain to the debtor.  
Clearly, the veteran received benefits to which he was not 
entitled, and this fact is not disputed by the veteran.  The 
Board also finds that failure to make restitution would 
result in unfair gain to the appellant because he received 
monetary benefits to which he had no legal entitlement.  
Under such circumstances, to allow him to retain the money 
which was paid would constitute unjust enrichment.


Defeating the purpose for which benefit is intended.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended, that is, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  In this case, the purpose would not 
be defeated as the appellant is not entitled to pension 
benefits due to the change in his income.  

Repayment of the debt would not deprive the veteran of basic 
necessities such as food and shelter. See 38 C.F.R. § 
1.965(a)(4).  Rather, if the veteran fails to repay this 
debt, it will result in an unfair gain to him. See 38 C.F.R. 
§ 1.965(a).  

Relinquishing a valuable right or incurring of legal 
obligation in reliance on VA benefits.  

The veteran appears to argue that as a result of his reliance 
on the VA pension, he entered into a living arrangement with 
his father and contracted to repay a debt to his father.  
While this allegation is acknowledged, the financial 
information provided by him does not disclose any detriment 
to him.  In particular, I note that the veteran has recently 
reported that he owes his father more than $14,000.00.  I 
note, however, that the 1998 EVR as well as the October 30, 
1998 financial status report shows that he had more than 
$20,000 in bank accounts.  This amount was sufficient to pay 
both the reported obligation to the veteran's father as well 
as the $1,803.00 overpayment amount.  

In addition, the veteran is advised that debts owed to the 
government should treated with the same degree of care as 
those incurred privately.  Thus, with respect to recovery of 
the debt, VA should enjoy the same status as any other 
creditor.  The veteran in this case has not brought forth any 
evidence to show that he relied to his detriment on his VA 
benefit or that he relinquished any valuable right or 
incurred of legal obligation in reliance on VA benefits.  

For the reasons and bases set forth above, I find that the 
recovery of his overpayment of improved disability pension 
benefits would not be contrary to the principles of equity 
and good conscience.  The veteran's request for waiver of 
recovery of that overpayment is denied.  


ORDER

Waiver of recovery of the overpayment calculated in the 
amount of $1,803.00 of improved disability pension benefits 
incurred over the period of June to October 1998 is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



